EXHIBIT 99.1 Discovering Tomorrow’s Oil and Gas Resources Today JayHawk announces Joint-Venture on its Southeast Kansas Cherokee Basin Project. For Immediate Release POST FALLS, Idaho. – August 11th, 2009 - JayHawk Energy, Inc. (OTCBB: JYHW) (“JayHawk”) announced today it has signed a letter agreement with DK True Energy Development Limited (“True Energy”).The agreement allows True Energy to earn up to an 85% working interest in Jayhawk’s Coal Bed Methane (“CBM”) project in southeast Kansas by paying Jayhawk $500,000 and spending a minimum of $1,300,000 over a three year period.The entire cost to develop the project over the next three years will be born by True Energy.JayHawk expects that formal documentation relating to the transaction will be completed by August 31st, 2009, with activity commencing in September, 2009. True Energy has a right to use patented Short Radius Stimulation hydra-jet drilling technology which employs coiled tubing.Existing wells can be re-entered and laterals in excess of 1000 feet can be drilled into various coal seams thereby providing low cost stimulation of the resource and potential for enhanced recovery.Previous applications of this technology in many different geological formations, including unconventional gas, have resulted in a significant increase in production.True Energy’s principals include Dr. David Kahn who has been a principal of a number of companies focused upon commercial development of unconventional resources in North America including Ensyn Petroleum (now Ivanhoe Energy), San Miguel Development LLC (now Pearl E&P), Megawest Energy, Gastem, Glen Rose Petroleum.Dr. Kahn has 17 years of diverse experience in the petroleum industry. Dr. Kahn received his Ph.D. from Ecole Nationale Superieure du Petrole et des Moteurs in petroleum reservoir engineering. JayHawk will continue to own 100% of its 18-mile gas pipeline in southeast Kansas and will continue to draw 100% of the revenue from the pipeline. Lindsay Gorrill, JayHawk President & CEO stated, “The transaction is a win-win for both companies as True Energy has access to technology that both companies believe has the ability to enhance production from JayHawk’s existing CBM projects, as well as exploit the shallow oil resources within the leased areas.This agreement will allow JayHawk to focus on its Williston Basin light oil project in North Dakota, where it has more than 17,000 Acres under lease, while at the same time advancing its existing programs.” Investor Contact: Lindsay Gorrill, President & CEO
